Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 April 20, 2016

The Court of Appeals hereby passes the following order:

A16A0042. McGUIRE v. ROGERS et al.

      Appellant William McGuire has filed with this Court a Notice Regarding
Duplicative or Overlapping Appeals, identifying Case Nos. A16A0042 and
A16A0568 as “duplicative or overlapping.”


      Having reviewed said Notice, together with the records transmitted and the
briefs filed in both cases,1 this Court hereby DISMISSES Case No. A16A0042 as
duplicative of Case No. A16A0568.

                                      Court of Appeals of the State of Georgia
                                                                           04/20/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.




      1
        See generally Davis v. State, 287 Ga. 414, 415, n. 1 (696 SE2d 644) (2010)
(explaining that an appellate court may take judicial notice of the records of other
cases before it); OCGA § 5-6-34 (d).